EXHIBIT FOR IMMEDIATE RELEASE Contacts: Russell Stubbs, COO Ronald Knutson, CFO John Hickerson, CMO Email: ir@ffex.net (214) 630-8090 Frozen Food Express Industries, Inc. Announces First Quarter Results Dallas, Texas – May 5, 2009 – Frozen Food Express Industries, Inc. (Nasdaq: FFEX) today announced its financial and operating results for the quarter ended March 31, For the quarter, revenue excluding fuel surcharges decreased 11.4%, to $83.1 million from $93.7 million during the first quarter of 2008.Total revenue decreased 21.0% to $92.2 million from $116.7 million in the 2008 quarter. For the quarter, the Company incurred an after tax loss of $6.1 million, or $0.36 per diluted share compared to an after tax loss of $825,000, or $0.05 per diluted share in the first quarter of 2008.The increase in the loss was primarily driven by lower revenue volume and rates along with non-recurring severance incurred in the first quarter of 2009 and non-recurring gains realized in the first quarter of Stoney M. (“Mit”) Stubbs, President and CEO commented, “Undoubtedly, the first quarter of 2009 was the toughest operating condition in the most recent history of our industry.And, although our company continues to make strides to reduce operating costs, we were unable to generate an operating profit.We continue to experience pricing pressures in an unprecedented soft market where freight supply significantly outweighs demand within industry-wide capacity issues.Despite the economic headwinds that we face today, we can control and remain steadfast on delivering exceptional customer service and on-time delivery of committed capacity and will work with our loyal customer-base to get us through this economic recession. “We believe that capacity will exit the marketplace through attrition of smaller carriers and independent owner-operators.Our total fleet has decreased 3.1% to 1,966 tractors in service compared to 2,029 tractors at the end of the 2008 quarter.Our independent owner-operator fleet decreased by 23.7% in an effort to utilize our existing company fleet.” For the quarter, asset productivity (measured by revenue per truck per week) declined 7.1% to $3,094 from $3,332 during the first quarter of 2008.Freight rates per loaded mile for our truckload services decreased to $1.39 from $1.45 in 2008 as pricing pressures continued.Revenue per hundredweight for our less-than-truckload service increased to $14.50 from $14.40 as we attempted to maintain margins; however, total tonnage was down 10.1% compared to the year-ago quarter. In early April 2009, the company announced a cost-reduction initiative.The reduction included elimination of non-driver personnel, suspension of matching contributions to its 401(k) plan, consolidation of various business units and reduction of tractor counts.As a result, non-driver employees declined by approximately 150 during the first quarter of 2009 bringing total non-driver headcount to nearly 700 employees compared with 855 at the end of 2008 for a reduction of nearly 17% of non-driver personnel. Salaries, wages and related expenses increased on declining revenues primarily due to a shift away from independent contractors toward company drivers to optimize company fleet.Driver salaries increased 5.5% over the year-ago quarter driven by the shift in company-provided trucks which was partially offset by a decline in non-driver salaries of 10.2% due to the reduction in non-driver headcount and an increase in health and medical expenses.The first quarter of 2009 included severance of approximately $500,000 as a result of the workforce reduction which is not anticipated to repeat in subsequent quarters. Purchased transportation expense, net of fuel surcharges, decreased 23.3% in the 2009 quarter compared with the 2008 quarter primarily driven by the reduction in independent owner-operators, freight brokerage loads and truck-rail movements. Fuel expense declined $10.5 million or 43.3% as a result of decreasing fuel costs and improving miles per gallon to 6.09 in the first quarter of 2009 from 5.89 a year ago.The company continues to see positive results in its fuel efficiency through managing speed levels and equipping its tractor fleet with aero-dynamic products.We continue to place stringent controls over fuel costs by leveraging our volume purchase arrangements with suppliers and optimizing fuel stops at national centers. The company continues to place heavy emphasis on liquidity and managing its working capital during this difficult economic cycle.Cash flows from operations of $7.6 million were generated primarily through a decline in accounts receivable as past due balances declined, extended terms with many of our vendors, partially offset by our operating loss.At March 31, 2009 the company had $5.9 million in cash and cash equivalents, $100 million in shareholders’ equity and no outstanding debt. Mr.
